Citation Nr: 1741056	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for the service-connected left thumb fracture residuals.  


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from November 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in Hartford, Connecticut.  An August 2006 rating decision granted service connection for residuals of a left thumb fracture and assigned a 10 percent initial disability rating, effective April 18, 2006.  

In a July 2008 decision, the Board denied service connection for depression and anxiety with panic attacks, and denied an initial rating in excess of 10 percent for the left thumb disability.  The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a joint motion of the parties to vacate the July 2008 Board decision as to the issues of service connection for depression and anxiety with panic attacks and a higher initial rating for the left thumb disability, and remanded those issues to the Board for additional action. 

This case was again before the Board in December 2014, where the Board, in pertinent part, granted an earlier effective date of December 7, 2004 for service connection for the acquired psychiatric disorder, denied an initial schedular disability rating in excess of 10 percent for the left thumb disability, remanded the initial psychiatric disorder rating issue on appeal for additional development, and remanded the remaining question of an extraschedular rating for the left thumb disability under 38 C.F.R. § 3.321(b)(1) for referral to and adjudication by the VA Under Secretary for Benefits or VA Director of Compensation and Pension Services.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages v. McDonald, 27 Vet. App. 233 (2015) to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.)  The Veteran did not appeal the December 2014 Board decision; therefore, the December 2014 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. 
§ 20.1100(a) (2016).  As such, the only remaining issues on appeal at that time were whether an extraschedular rating for the left thumb disability is warranted under 
38 C.F.R. § 3.321(b)(1) and entitlement to a higher initial rating for an acquired psychiatric disorder in excess of 50 percent from December 7, 2004. 

In August 2015, the Director of VA's Compensation and Pension Service denied an extraschedular rating for the left thumb under 38 C.F.R. § 3.321(b)(1); therefore, the Board finds that there has been substantial compliance with the Board's December 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously before the Board in March 2017, where the Board denied an extraschedular rating for the left thumb disability, and remanded the acquired psychiatric disorder rating issue in an attempt to obtain outstanding treatment records, to include treatment records relevant to the Veteran's self-reported 
12-week cognitive behavioral therapy group.  

Subsequently, in May 2017, the Veteran's representative submitted a Motion for Reconsideration (Motion) of the Board's March 2017 decision based on evidence and argument that was submitted prior to the March 2017 Board decision but was not uploaded to the electronic file (VBMS) until after the Board's decision in March 2017.  As additional evidence was added to the electronic file after the Board's March 2017 decision, that had been submitted to VA but was not available for or reviewed by the Board in the March 2017 decision, the Board now vacates the Board's March 6, 2017 decision to the extent that it denied an extraschedular rating for the left thumb disability.  

As a final decision has not been issued as to the acquired psychiatric disorder rating issue that was remanded in the March 6, 2017 Board decision and remand, a motion to vacate that issue is premature and must be denied.  Because the remanded psychiatric disability rating issue has not been recertified to the Board (pending additional development, to include attempting to obtain outstanding treatment records), the Board will address this psychiatric disability rating issue in a separate decision on the merits if and when it is prepared for adjudication and returned to the Board.  

FINDINGS OF FACT

1.  A March 3, 2017 private medical opinion was uploaded to the electronic file after the Board's March 6, 2017 decision, which precluded the Board's consideration of this evidence in the March 6, 2017 Board decision.  

2.  Pursuant to a December 2014 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director of Compensation and Pension Service adjudicated and denied an extraschedular rating for the service-connected residuals of a left thumb fracture.  

3.  The left thumb disability does not present such an exceptional or unusual disability picture that the available schedular disability rating criteria are inadequate. 


CONCLUSIONS OF LAW

1.  The March 6, 2017 Board decision, to the extent that it denied an extraschedular rating for the left thumb disability, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for an extraschedular disability rating for a left thumb disability for the entire initial rating period on appeal from April 18, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

As discussed above, in its March 6, 2017, the Board, in pertinent part, denied an extraschedular rating for the left thumb disability.  Due to delays of the centralized mail processing system, a private medical opinion received by VA on March 3, 2017 was subsequently uploaded to the electronic file.  Review of the record reflects that in May 2017 the Veteran's representative requested a new Board decision that would consider the March 3, 2017 private medical opinion.  

Considering the above, the Board finds that issuing a decision denying an extraschedular rating for the left thumb disability prior to considering evidence that was subsequently uploaded to the electronic file was a denial of due process.  Accordingly, the Board VACATES its March 6, 2017 decision, to the extent that it denied an extraschedular rating for the left thumb disability.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the extraschedular rating question for the left thumb disability arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

In addition, the Board's December 2014 remand discussed the criteria needed to substantiate an extraschedular rating and was remanded only so the Director of VA Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating for the left thumb disability.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, further VCAA notice is not required.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Whether Extraschedular Rating for Left Thumb Fracture Residuals 

The Veteran contends generally that the left thumb disability has been manifested by symptoms and impairment that are not contemplated by the 10 percent schedular rating assigned for the entire initial rating period from April 18, 2006.  Specifically, a December 2016 statement reflects that the Veteran advanced that the symptoms of the thumb disability cause marked interference with employment as a hairdresser, to include difficulties cutting hair.  In a March 3, 2017 statement, the Veteran's representative contended that the Veteran's inability to move the thumb was affecting the ability to work, including holding comb and scissors, that the Veteran would drop these instruments, and he had had to stop cutting hair.  The representative submitted a medical statement in support of these assertions.  A May 2017 statement reflects that the Veteran's representative again indicated that the left thumb disability impacted the Veteran's ability hold comb and scissors.

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

As discussed above, in December 2014, the Board remanded this issue for the RO/AOJ to refer the claim to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service (Director) for extraschedular adjudication under 38 C.F.R. § 3.321(b).  In August 2015, after reviewing the claims file, the Director determined that extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular (schedular) rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular disability rating criteria adequately contemplate the left thumb disability in that it reasonably describes the disability level and symptomatology and impairment.  In adjudicating this question, the Board is permitted to exercise jurisdiction over the question, and gives no deference to Director's adjudication.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Wages, 27 Vet. App. 233 (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The disability rating criteria that are incorporated into the orthopedic schedular ratings provide that, for disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011).  

In this case, for the entire rating period on appeal from April 18, 2006, the Veteran is in receipt of a 10 percent schedular disability rating under Diagnostic Code 5228, which provides that, for the minor and major extremities, limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  A maximum schedular rating of 20 percent rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a.

In this case, the Board finds that the schedular disability rating criteria reasonably describe the level and symptomatology and functional impairment of the service-connected left thumb disability for the entire initial rating period on appeal from April 18, 2006, including the limitation of motion and function of the left thumb due to pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228.  

Various VA treatment records throughout the entire rating period on appeal reflect that the Veteran sought treatment for left thumb pain.  VA treatment records dated in January 2005 reflect that the left thumb opposition was limited to between digits 4 and 5, thumb opposition was painful, and joints were visibly enlarged at the thumb metacarpophalangeal joint and the first metacarpal joint. 

A February 2005 VA examination report reflects that the Veteran reported intermittent discomfort more in the proximal thumb and carpel metacarpal region which was activity related and worsens by the end of the day due to his occupation as a hairdresser.  X-rays revealed degenerative changes in the carpal metacarpal region.  Physical examination revealed no obvious bony deformity or swelling in the thumb.  There was mild prominence to the proximal interphalangeal joint of the left thumb with pain to palpation in this area.  No intrinsic hand weakness or sensory deficit was noted in the left hand.  Although range of motion testing was done on the left wrist, no such testing was explicitly done for the thumb. 

A May 2006 VA examination report reflects that the Veteran reported on and off pain, aggravated with the use of his left hand, being left handed, and performing most tasks with the left hand.  The Veteran also reported dropping scissors used for haircutting and sometimes leaving work due to pain.  On physical examination, the Veteran was found to have swelling, bony protuberance, and tenderness in the left thumb metacarpal and radiocarpal joints.  The diagnosis was degenerative joint disease, some sclerosis of the radiocarpal joints, and some tenderness in the radiocarpal joint area.  Moreover, the May 2006 examiner noted that after repetitive use of the left thumb the Veteran was likely to develop more pain which would likely cause an additional loss of range of motion and left hand function to a moderate degree at least.  Nevertheless, the examiner did not indicate this additional loss of motion would result in a gap of more than 2 inches (5.1 cm.).

The more recent March 2012 VA examination also noted the Veteran's complaints of pain, to include painful motion.  Further, the Veteran reported that since his discharge from service he wore orthotic devices, had received passive modality physical therapy including hot wax treatments and application of heat/cold, and that he had received at least two (2) injections in the left hand.  He had not undergone surgery on the left hand.  The March 2012 VA examiner also found that the Veteran had less movement than normal and weakened movement of the left thumb, as well as incoordination and impaired ability to execute skilled movements smoothly.  Nevertheless, on physical examination the gap between the Veteran's thumb and the fingers was explicitly found to be less than 1 inch (2.5 cm), with pain beginning at this gap, with no change after repetitive motion testing.  In addition, the left hand grip strength was assessed at 5/5, with no ankylosis in the thumb.

A March 3, 2017 private medical opinion reflects that the private examiner indicated that the left thumb disability impacted the ability to use scissors to cut hair due to pain, and that pain is reported by the Veteran to be an 8 out of 10 "as the day goes on."  The March 2017 private opinion also reflects that the private examiner wrote that the left thumb disability "aggravates his psychiatric condition such that it leads to anxiety and panic attacks. This has led [the Veteran to withdraw] more and more from the work situation to seek relief from the intense anxiety and panic attacks, including reducing the number of days worked per week, the cancellation of appointments, stopping in the middle of hair dressing to temporality withdraw from the situation, and leaving work early despite scheduled appointments."  The March 2017 private examiner concluded that both the left thumb disability and the service-connected acquired psychiatric disorder impacted the ability to work as a hair dresser. 

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal from April 18, 2006, the weight of the evidence is against an extraschedular rating for the service-connected left thumb disability because all the symptomatology and impairment caused by the thumb disability, including pain and limitation of motion due to pain, weakness, and fatigability, are specifically contemplated by the schedular rating criteria, which incorporates factors that additionally limit motion and function of joints (see DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59).  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left thumb disability is specifically contemplated by the schedular rating criteria.  

The schedular rating criteria, including Diagnostic Code 5228, specifically provide for ratings based on limitation of motion, including as due to pain and other orthopedic factors such as weakness and fatigability (see DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59), which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The schedular rating criteria also provide for rating by analogy based on similar functions, anatomical location, and symptomatology.  Rating by analogy to schedular rating criteria is also part of the 10 percent schedular rating as to the left thumb disability.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 
24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).    

In this case, for the entire initial rating appeal period from April 18, 2006, considering the lay and medical evidence, the service-connected left thumb disability has been manifested by symptoms and functional impairment that more nearly approximate limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, including as due to pain and other orthopedic factors similar to weakness or fatigability.  The schedular criteria of limitation of motion limited by pain, as well as functional impairment such as limited ability to hold scissors to cut hair toward the end of a work day that reflects limitations analogous to weakness or fatigability, are limitations specifically contemplated by the schedular rating criteria.  The Veteran has indicated that the functional limitation with respect to holding scissors and cutting hair is due to left thumb pain that is worse toward the end of a work day after prolonged use, which is specifically contemplated as in the orthopedic factors that are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (contemplates pain and resulting noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20.  Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Additionally, to the extent that the Veteran has indicated that the left thumb disability has aggravated service-connected psychiatric symptoms, any psychiatric disability symptoms and occupational and social impairment that have developed as a result of the left thumb disability have already received a separate 50 percent disability rating for psychiatric disorder as secondary to the left thumb disability under 38 C.F.R. § 3.310 (2016), so may not be considered in a referral for extraschedular consideration for the left thumb disability.  In addition, an extraschedular rating as to the left thumb disability that rated based on the service-connected psychiatric symptoms would constitute prohibited pyramiding because it would be rating psychiatric symptoms both under the schedular rating criteria for rating psychiatric disorders (38 C.F.R. § 4.130) and separately as secondary to the left thumb (orthopedic) disability.  See 38 C.F.R. § 4.14 (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability).  

Further, a final decision has not been issued as to a disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder as secondary to the left thumb disability, which will specifically consider the March 2017 private examiner's opinion as to any psychiatric disability symptoms and occupational and social impairment that have developed as a result of the left thumb disability.  All psychiatric symptoms and all occupational and social impairment that the Veteran has, regardless of whether caused or worsened by the left thumb disability, will then be rated together under one schedular disability rating under the General Formula for rating psychiatric disorders at 38 C.F.R. § 4.130, with no differentiation or deduction for psychiatric impairment due to orthopedic (left thumb) pain or any other factors.  As all psychiatric symptoms and all occupational and social impairment that the Veteran has will be rated under the criteria at 38 C.F.R. § 4.130, an extraschedular rating for any psychiatric symptoms or occupational or social impairment associated with psychiatric symptoms would constitute pyramiding in violation of 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

The Veteran has reported having to leave work early, to include canceling existing haircutting appointments due to both the service-connected left thumb disability and the service-connected acquired psychiatric disorder.  The June 2016 VA mental health examination report and the March 2017 private medical opinion each reflect that the Veteran reported leaving work early due symptoms of the acquired psychiatric disorder, to include anxiety and panic attacks.  

The degree of occupational impairment due to the service-connected acquired psychiatric disorder has been analyzed in the 50 percent rating assigned, which rating is for occupational and social impairment with reduced reliability and productivity; therefore, some of the time lost from work has been attributed by the Veteran to the service-connected psychiatric disorder (anxiety, panic attacks, occupational impairment, social impairment) rather than due to the left thumb disability.  See 38 C.F.R. § 4.14.  The Veteran's more specifically reported histories include reports of time lost for work at the end of the day when thumb pain increases.  Such limitations of function at the end of a work day due to increasing pain due to prolonged use during the workday are consistent with average impairment of earning capacity specifically contemplated in the 10 percent schedular rating for limitation of motion of the left thumb due to pain and orthopedic limitations incorporated into the schedular rating criteria.  38 C.F.R. 
§ 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran and representative have reported symptoms and impairment of the left thumb and psychiatric disability that are fully contemplated in the respective schedular rating criteria for rating orthopedic and psychiatric disabilities.  

To the extent the Veteran and representative contend that the left thumb disability worsens the psychiatric symptoms or causes psychiatric symptoms that are socially or occupationally impairing, this is simply a contention that the service-connected psychiatric disability has worsened in severity; all such symptoms and occupational and social impairment will be rating under the schedular rating criteria at 38 C.F.R. § 4.130.  This contention asserts that there is some effect of the left thumb on the psychiatric disability, but does not identify any "collective impact" or "compounding negative effects" of the service-connected disabilities; instead, the contention only argues for worsening of symptoms or impairment suggested of a higher schedular disability rating for the service-connected psychiatric disability, and only identifies symptoms or occupational or social impairment that will later be rated under 38 C.F.R. § 4.130 as part of the service-connected psychiatric disability.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplate the effect on occupation, specifically limitation of motion due to painful motion and psychiatric symptoms and occupational and social impairment.  In the absence of exceptional factors associated with left thumb fracture residuals, the Board finds that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The Board's March 6, 2017, to the extent that it denied an extraschedular rating for the left thumb disability, is vacated.

An extraschedular rating for the left thumb disability is denied.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


